HOUGH,' Circuit Judge
(dissenting). There was error in admitting as evidence what the boy husband of plaintiff below told his wife of his parents’ talk. One- instance of this, adverted to in the majority opinion, was not objected to, but by that time objection was useless, for the court had earlier in the trial done the same thing on the ground that it was only admitted to show the state of mind of plaintiff’s husband. Since that husband had filed a libel of divorce long before this action, that question was hardly in issue; but, had it been, error was nevertheless committed. The inherent nature of evidence cannot be changed by putting a label on it, and this hearsay tale is now the principal support of this verdict. But it is much more important that the record is wholly barren of any evidence against the father. A verdict of “too much mother-in-law” might easily be supported on plaintiff’s story, but the father-in-law merely attended to business, for the most part away-*377from home. Even plaintiff, in the letters she wrote after leaving her husband, and before bringing this suit, while expressing her feelings toward her mother-in-law with vernacular fluency, gives the father credit for affectionate kindness. He seems to have been mulcted by the jury for not keeping his own wife in subjection. That is no longer law, and I dissent. ’